Citation Nr: 1753703	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  12-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement for service connection for a right knee disability. 

2.  Entitlement for service connection for a left knee disability. 

3.  Entitlement for service connection for a low back disability. 

(The issue of entitlement for an increased rating for posttraumatic stress disorder is the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, with subsequent service in the Alabama Army National Guard.  His awards and decorations included a National Defense Service Medal and a Parachute Badge.  The Board sincerely thanks him for his service to his country. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, a Video Conference hearing was held before the undersigned; a transcript of which is associated with the record.  

In the December 2015 decision, the Board reopened the Veteran's above titled service connection claims, and remanded for additional evidentiary development. 


FINDINGS OF FACT

1.  The evidence is in at least equipoise that the Veteran has a right knee osteoarthritis that is related to service. 

2.  The evidence is in at least equipoise that the Veteran has a left knee osteoarthritis that is related to service. 

3.  The evidence is in at least equipoise that the Veteran has lumbar degenerative disc disease and spondylosis that is related to service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee osteoarthritis are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for left knee osteoarthritis are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The criteria for service connection for lumbar degenerative disc disease and spondylosis are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a). Walker, 708 F.3d 1331. 

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

II. 
Right and Left Knee

A. Factual Background

In a June 1967 service pre-induction examination, the Veteran's lower extremities were found to be normal.  In a report of medical history from this time, the Veteran marked "no" for: arthritis or rheumatism; bone, joint, or other deformity; and trick or locked knee.  In the July 1969 separation examination, the Veteran's lower extremities were found to be normal, but it was noted that he had a scar on his leg, the exact location of which was not specified.  In a report of medical history from this time, the Veteran marked "no" for arthritis or rheumatism; bone, joint, or other deformity; and trick or locked knee.  

In the June 1970 service examination in connection with enlistment in a National Guard unit, the Veteran's lower extremities were found to be normal, but he was noted to have a scar on his right knee.  In a report of medical history from this time, the Veteran marked "no" for: arthritis or rheumatism; bone, joint, or other deformity; and trick or locked knee.  

In a July 1991 private medical record, the Veteran complained of left knee pain that had lasted for several weeks.  He could not recall any "real injury" of the knee.  The clinician's impression was chondromalacia.  In a December 1993 private medical record, the Veteran was diagnosed with a left medial meniscus tear.  He underwent an arthroscopic corrective surgery for same. 

In a March 1996 private medical record, the Veteran was found to have some patellofemoral crepitus without effusion.  X-rays of the knees showed some narrowing of the left medial joint space.  In an August 1998 private medical record, the clinician assessed the Veteran with osteoarthritis of the knees.  A March 2000 X-ray showed that the Veteran's left knee had a mild decrease in joint space and some mild degenerative changes.  There was some decrease in joint space laterally, and the patella appeared to be normal. 

In the July 2002 VA knee examination, the Veteran complained of chronic knee pain due to multiple parachute jumps.  He reported that going to sick call was frowned upon, and he would get APCs from medics, or was sometimes told to "take it easy" for the rest of the day.  Upon review of X-rays, the examiner noted probable degenerative changes to both knees, and noted that the right knee was status post arthroscopy.  

Buddy statements received in August 2003 consisted of eye-witness accounts of the Veteran experiencing bilateral knee injuries after parachute jumps.  

In a January 2003 Notice of Disagreement, the Veteran claimed that his bilateral knee disabilities onset in service. 

In the August 2003 VA Form 9, the Veteran reported that he was paratrooper in service, and that he experienced hard landings.  He claimed that these landings would "definitely" result in leg, ankle, knee, and back injuries.  

In a November 2006 private medical record, the Veteran was noted to have pain in the posterior aspect of the left knee with mild crepitus.  He was assessed with a degenerative disease of the bilateral knees.   

In a May 2006 VA examination, the Veteran was diagnosed, bilaterally, with residuals of a knee injury with pain and mild patellofemoral joint tenderness.  Upon review of the record, the examiner found that the Veteran had no orthopedic diagnosis, or complaints thereof, in his separation examination.  It was noted that buddy statements showed that he received undocumented medical care for service-related injuries, and that it was frowned up to report to sick call.  As such, the examiner was unable to form an opinion without resort to mere speculation.  

In a December 2006 VA examination, imaging studies from April 2006 showed normal knees.  The examiner's impression was early chondromalacia of the bilateral patellas.  He opined that based on the available evidence it was "not as likely as not" that the Veteran's current knee complaints were the direct and proximate residuals of in-service parachute jumps that were made 30 years prior.  The examiner noted that there was an absence of documentation showing chronicity while in service and after discharge.  

In a May 2007 statement, the Veteran's wife reported that the Veteran had back and knee problems since separation in 1969.  She noted that they met in September 1969, shortly after discharge. 

In a February 2008 private medical record, upon review of X-rays, the Veteran was found to have bilateral knee arthritis.  

In September 2009 private medical opinions, Dr. H. noted that the Veteran had severe osteoarthritis of the bilateral knees.  He opined that the Veteran's in-service parachute jumps "certainly" contributed to his knee disabilities.  He believed that there was a "direct correlation" of this past activity and the above noted findings.  Dr. R also opined that paratrooper jumps could "certainly contribute" to the development of osteoarthritis.  

In a September 2009 statement, the Veteran's wife, a registered nurse, opined that the Veteran's chronic bilateral knee pain was due to parachute jumps in service.  

In the May 2012 Notice of Disagreement, the Veteran reported that he jumped from airplanes, experienced hard landings, and ran in boots for two to three miles.  

In the September 2015 hearing, the Veteran recounted his time as a paratrooper in service, where he experienced injuries to his knees.  When he was injured he would report to a medic.  His knees bothered him after jumps, but he did not recall seeking medical attention for same.  He received treatment approximately three to four months after separation.  His wife was noted to be a registered nurse, and she stated that the Veteran had knee problems since she met him in September 1969.  She reported that she was an orthopedic nurse and worked the intensive care unit.  The Veteran noted that Dr. R indicated that his current disabilities may be related to paratrooping, but did not have a statement in writing.  The Veteran's representative opined that it was obvious that the Veteran's back and knee diagnoses were related to service.   

In a September 2015 letter, Dr. R signed off on a statement that it was reasonable to think that the Veteran's history of being a paratrooper would have contributed added stress to his knees thereby exacerbating, or speeding up, the degenerative process of osteoarthritis. 

In the May 2016 VA opinion, the opinion provider, upon review of the record, found that no in-person examination was necessary to provide an opinion as to whether the Veteran's bilateral knee disabilities were related to service.  She noted that there was insufficient evidence to warrant or confirm a diagnosis of a bilateral knee condition in service.  Upon review of the medical opinions provided by the Veteran's private doctors, she opined that the Veteran's current bilateral knee disabilities, to include osteoarthritis, were less likely than not related to service.  It was noted that the Veteran was diagnosed with bilateral knee arthritis in 1993, 24 years after separation, when he was 46 years old.  She noted that the preponderance of medical literature noted that "joint [...] degenerative changes occur between the age of 40 and 60 years.  

Regarding his left meniscal tear, she noted that it was diagnosed in 1993, 24 years after separation.  Medical literal noted that meniscus tears resulted from a traumatic injury due to a forceful twisting or rotating, or in older adults due to degenerative changes of the knee.  She noted that the Veteran had chondromalacia, a condition where there is softening of the underside of the patella due to cartilage degeneration.  

B. Analysis

Upon consideration on the forgoing, the Board finds that the evidence is at least in equipoise that the Veteran has right and left knee osteoarthritis is related to service.  The Veteran's military personnel records demonstrated that he was assigned to the 82nd Airborne Division.  His September 1969 DD 214 showed that he received a Parachute Badge.  In addition to the statements of the Veteran and his fellow service members, this evidence shows he participated in parachuting in service.  Further, the Board notes that the Veteran is competent to describe the onset and duration of his knee pain symptoms, and finds that same are credible evidence.  The Board acknowledges that the Veteran has a number of positive opinions from his wife (a registered nurse) and private clinicians, and a negative opinion from two VA examiners regarding the etiology of his bilateral knee osteoarthritis.  However, the Board finds that Dr. H's competent and credible opinion that the Veteran's in-service jumping "certainly contributed" to his severe osteoarthritis is highly probative.  Further,  nexus requires only a causal relationship, not a sole causal relationship (in isolation).  Thus, the Board finds, giving the Veteran the benefit of the doubt, that the evidence is in at least equipoise that his current osteoarthritis of the bilateral knees is related to service.  As such, service connection is warranted. 

III.   Low Back

A. Factual Background

In the June 1967 report of medical examination, the Veteran's and spine was found normal.  In a report of medical history from this time the Veteran marked "no" for arthritis or rheumatism; bone, joint, or other deformity; and recurrent back pain.  In STRs from February 1968, the Veteran complained of back pain.  In the July 1969 report of medical examination, the Veteran's spine was found to be normal.  In a report of medical history from this time, the Veteran marked "no" for: arthritis or rheumatism; bone, joint, or other deformity; and recurrent back pain.  

In the June 1970 report of medical examination, the Veteran's spine was found to be normal.  In a report of medical history from this time, the Veteran marked "no" for: arthritis or rheumatism; bone, joint, or other deformity; and recurrent back pain.  

In private records from September 1985, the Veteran injured his back at work, and was diagnosed with a left-sided linear herniated nucleus pulposus/protrusion at L5 to S1, and lumbar strain.  X-rays from this time showed mild degenerative hypertrophic change with small marginal osteophytes at L3 and L4.  It was also noted that the Veteran first injured his back at work at some point in 1980 or 1979 and experienced a lumbar strain.  

In a March 1996 private medical record, the Veteran was noted to have back pain.  X-rays of the spine showed minimal degenerative disc disease at L4 and L5.  

In the July 2002 VA spine examination, the Veteran complained of chronic low back pain due to multiple parachute jumps.  He reported that going to sick call was frowned upon, and he would get APCs from medics or sometimes be told to "take it easy" for the rest of the day.  Upon review of X-rays, the examiner noted that the Veteran had mechanical low back pain that was related to probable degenerative changes of the lumbar spine.  

In a January 2003 Notice of Disagreement, the Veteran claimed that his low back disability onset in service. 

In an August 2003 private medical record, the Veteran complained, in part, of low back pain that began a month prior.  

In the August 2003 VA Form 9, the Veteran stated that he was paratrooper in service, and that he experienced hard landings.  He claimed that these landings would "definitely" result in back injuries.  

In a January 2004 congressional, the Veteran reported that he was in the 82nd Airborne and would jump one to two times a month.  His back problems began in late 1969.  

In a July 2004 letter, Dr. C noted that the Veteran was seen in 1970 and 1980 for back problems.  The records related to these treatments were destroyed.  He recalled that the Veteran had back problems, and that he had not seen the Veteran since 1980.  He reported that the Veteran had chronic back problems.  

In a May 2003 private medical record, it was noted that the Veteran had arthritis of the lower spine.  In an April 2005 private medical record, the Veteran was assessed with osteoarthritis/degenerative lumbar disease. 

In a November 2005 private medical note, upon review of MRI imaging the clinician's impressions were lumbar degenerative radiculopathy, and broad bulging at L4 and L5.  In another note from this time, the Veteran reported that back pain that began a month prior.  

In the May 2006 VA examination, the Veteran complained of chronic back pain.  He reported that he injured his back in service doing parachute jumps.  He was diagnosed with osteoarthritic changes of the lumbar spine, and degenerative disc disease of the L3 and L4 intervertebral spaces.  Upon review of the record, the examiner found only one instance of a claim for back pain in 1968, and that the Veteran had no orthopedic diagnosis, or complaints thereof, in his separation examination.  It was noted that buddy statements showed that he received undocumented medical care for service-related injuries, and that it was frowned up to report to sick call.  As such, the examiner was unable to form an opinion without resort to mere speculation.  

In a September 2006 letter, Dr. M reported that he used to treat the Veteran in the early 1990s.  However, these records were destroyed.  He recalled that he treated the Veteran for complaints of back pain.  

In the December 2006 VA examination, imaging studies from April 2006 showed multi-level degenerative disc disease of the spine.  The examiner's impression was degenerative disc disease of the lumbar spine.  The examiner opined that based on the available evidence, it was "not as likely as not" that the Veteran's current back complaints were the direct and proximate residuals of in-service parachute jumps that were made 30 years ago.  The examiner noted that there was an absence of documentation showing chronicity of back symptoms in service and after discharge.  

In a May 2007 statement, the Veteran's wife reported that the Veteran had back and knee problems since separation in 1969.  She noted that they met in September 1969, shortly after discharge. 

In a June 2009 buddy statement, Dr. H reported that the Veteran injured his back in service during a jump and was given light duty.  In a September 2009 statement, the Veteran's wife, a registered nurse, opined that the Veteran's chronic back pain was due to parachute jumps in service.  

In September 2009 private medical opinions, Dr. H noted that the Veteran had significant lumbar degenerative disc disease and spondylosis.  He opined that the Veteran's in-service parachute jumps "certainly" contributed to his back disabilities.  He believed that there was a "direct correlation" of this past activity and the above noted findings.  Dr. R also opined that parachute jumps could "certainly contribute" to the development of osteoarthritis and disc disease.  

In the April 2011 VA examination, upon a review of spine X-rays the examiner found that the Veteran had osteoarthritis from L1 to S1, and degenerative disc disease at L3 to L4 and L4 to S1.  She opined that the current diagnosis of osteoarthritis and degenerative disc disease were consistent with age.  Therefore these diagnoses were less likely than not the result of or progression of the back pain during service, as lumbar strain was a transient condition.  She additionally noted that the Veteran's effort was suboptimal during range of motion testing due to deconditioning and morbid obesity.  

In the May 2012 Notice of Disagreement, the Veteran reported that in addition to parachute jumps, he would run in boots for two to three miles, and lifted "105" shells for cannons.  He reported that these shells were heavy and caused back pain. 

In the September 2015 hearing, the Veteran recounted his time as a paratrooper in service.  When he was injured he would report to a medic, and noted that he saw doctors on three occasions for various back injuries.  He received treatment approximately three to four months after separation.  His wife was noted to be a registered nurse, and she stated that the Veteran had back problems since she met him in September 1969.  She reported that she was an orthopedic nurse and worked the intensive care unit.  The Veteran noted that Dr. R indicated that his current disabilities may be related to paratrooping, but did not have a statement in writing.  The Veteran's representative opined that it was obvious that the Veteran's back diagnoses were related to service.  

In a September 2015 letter, Dr. R signed off on a statement that it was reasonable to think that the Veteran's history of being a paratrooper would have contributed added stress to his lumbar spine thereby exacerbating, or speeding up, the degenerative process of degenerative disc disease and lumbar spondylosis.

In the May 2016 VA medical opinion, the opinion provider, upon review of the record, found that no in-person examination was necessary to provide an opinion as to whether the Veteran's low back disability was related to service.  Upon consideration of the favorable private medical opinions, and the post service record showing back injuries in the period of 1980 to 1985, it was her opinion that the Veteran's lumbar degenerative disc disease was less likely than not related to the lumbar strain the Veteran incurred in service, as either due to parachuting or lifting artillery rounds.  The opinion provider noted that all people who experience current back pain had a fist instance of same, but it did not necessarily mean that it was related to a later developed chronic condition.  She noted that back strain involved soft tissues, and degenerative disc disease involved the discs and vertebrae.  These conditions were unrelated to each other, and otherwise had no causal relationship.  Medical literature showed that age, genetics, and body weight compared with the size of the disc were the predominate predictors of degenerative disc disease.  It was further noted that the Veteran was obese, which was considered one of the predominant predictors of lumbar degenerative disc disease.  The opinion provider found that the Veteran's current degenerative disc disease was not greater than what was expected for his age, and as such it was not caused by parachuting.

Regarding the Veteran's reported post service back injuries in 1980 and 1985, the opinion provider noted that the Veteran's degenerative disc disease was not diagnosed until 11 years after these injuries.  As such, it was consistent with an age related condition.  

B. Analysis

Upon consideration of the forgoing, the Board finds that the evidence is at least in equipoise that the Veteran has a low back disability related to service.  The Veteran's military personnel records demonstrated that he was assigned to the 82nd Airborne Division.  His September 1969 DD 214 showed that he received a Parachute Badge.  In addition to the statements of the Veteran and his fellow service members, this evidence shows he participated in parachuting in service.   Further, the Board notes that the Veteran is competent to describe the onset and duration of his back pain symptoms, and finds that same are credible evidence.  The Board acknowledges that the Veteran has a number of positive opinions from his wife (a registered nurse) and private clinicians, and negative opinions from VA examiners within his file regarding the etiology of his low back disabilities.  However, the Board finds that Dr. H's competent and credible opinion that the Veteran's in-service jumping "certainly contributed" to his significant lumbar degenerative disc disease and spondylosis is highly probative.  Further,  nexus requires only a causal relationship, not a sole causal relationship (in isolation).  Thus, the Board finds, giving the Veteran the benefit of the doubt, that the evidence is in at least equipoise that his current lumbar degenerative disc disease and spondylosis are related to service.  As such, service connection is warranted. 


ORDER

Service connection for right knee osteoarthritis is granted.

Service connection for left knee osteoarthritis is granted.

Service connection for a lumbar degenerative disc disease and spondylosis is granted.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


